Citation Nr: 0602560	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  04-09 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a left eye injury, and if so, whether service connection is 
warranted.  


REPRESENTATION

Veteran represented by:  California Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945.      

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from RO rating decisions in September 2002 and August 
2003, which denied service connection for a left eye 
disability.  

In a statement of the case issued to the veteran in January 
2004, the RO determined that new and material evidence had 
been received to reopen the veteran's claim of entitlement to 
service connection for a left eye disability, and then denied 
the claim on the merits.  Notwithstanding such action, the 
Board must make an independent assessment as to whether new 
and material evidence sufficient to reopen the veteran's 
claim has been received under 38 U.S.C.A. § 5108.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (the Board is 
required to decide whether new and material evidence has been 
received preliminarily to addressing merits; what the RO may 
have determined in this regard is irrelevant).  The issue on 
appeal is phrased accordingly.

In October 2005, the veteran appeared at the RO and testified 
at a hearing before the undersigned Veterans Law Judge, who 
has been designated to make the final disposition of this 
proceeding for VA.  A transcript of that hearing is 
associated with the claims file.  At the hearing, the veteran 
submitted additional evidence in the form of a VA medical 
opinion, as well as a chronology of his claim and a statement 
of his daughter.  This evidence was accompanied by his 
statement, which waives RO initial consideration of this 
evidence.  38 C.F.R. § 19.37 (2005).

At the time of the October 2005 hearing, the veteran 
submitted a motion to advance his case on the docket.  For 
good cause shown, namely the veteran's advanced age, the 
motion for advancement on the docket was granted (the veteran 
was notified of this by letter dated in January 2006).  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2005).


FINDINGS OF FACT

1.  In an October 1965 decision, the Board denied the 
veteran's claim of entitlement to service connection for 
residuals of a left eye injury, to include visual impairment 
due to cataracts; evidence received since the October 1965 
Board decision includes evidence that is not cumulative or 
redundant of evidence previously considered and that, by 
itself or when considered with previous evidence, relates to 
an unestablished fact necessary to substantiate the claim and 
raise a reasonable possibility of substantiating the claim.  

2.  There is satisfactory evidence that the veteran sustained 
a left eye injury during combat-related incidents, which is 
consistent with the circumstances, conditions, or hardships 
of his service, and there is no clear and convincing evidence 
to show that the left eye injury did not result in chronic 
residuals.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for residuals of a 
left eye injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2005).

2.  The veteran's left eye disability was due to injury that 
was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(d) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002) 
redefined VA's duties to notify and assist a claimant.  
Regulations implementing the VCAA are codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  
The Board will assume for the purposes of this decision that 
the liberalizing provisions of the VCAA are applicable to the 
veteran's claim to reopen.  However, nothing in the Act shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  38 
U.S.C. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005)).  Although 
the rule is generally effective on November 9, 2000, the 
amended definition of new and material evidence, codified at 
38 C.F.R. § 3.156(a), is not liberalizing.  It applies to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  Thus, it 
applies to the veteran's claim to reopen, which was received 
after that date.

In any case, the Board's decision herein is completely 
favorable to the veteran such that no further action is 
required to comply with the VCAA and the implementing 
regulations relevant to the issue of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for residuals of a left eye injury.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for a disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2005).

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

"New evidence" means existing evidence not previously 
submitted to agency decisionmakers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans v. Brown, 9 Vet. App. 273 (1996) 
- that the credibility of the evidence is to be presumed - 
was not altered by the Federal Circuit decision in Hodge.

In the present case, the Board denied the veteran's claim of 
entitlement to service connection for residuals of a left eye 
injury, to include visual impairment due to cataracts, in a 
decision dated in October 1965.  It is considered final, with 
the exception that the claim may be reopened if new and 
material evidence is received.  38 U.S.C.A. §§ 5108, 7105; 
Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 
Vet. App. 140 (1991).

The last final disallowance of the veteran's claim in this 
case is the October 1965 Board decision.  As such, the Board 
will consider evidence submitted since this determination in 
order to ascertain whether that evidence is new and material 
to reopen the veteran's service connection claim.

In the October 1965 decision, the Board considered the 
veteran's service records, which showed no complaints or 
diagnosis of eye abnormalities and showed that his visual 
acuity was 20/20 in both eyes on the physical examinations 
for enlistment and discharge purposes.  The Board also 
considered various private medical reports, a VA examination 
report, and statements of the veteran's fellow servicemen, 
friends, and brothers.  Various private medical statements 
indicate that the veteran was initially seen in August 1960 
complaining of blurred vision in the left eye ever since 
service.  At that time in the left eye, there was decreased 
visual acuity, a visual field defect, and evidence of early 
nuclear crystalline lens change.  Such condition worsened, 
and another doctor in 1963 identified a left eye cataract, 
among other findings.  The veteran had reported to the 
private examiners that he had injured his left eye during 
combat service in World War II, while operating a telescopic 
gun sight.  A VA examiner in March 1965 found that the left 
eye was manifested by decreased visual acuity, linear and dot 
opacities, and nuclear sclerosis (which was not observed in 
the right eye).  The examiner opined that the cataracts were 
probably congenital in origin rather than related in any way 
to the flash incident during service, which had been 
described by the veteran.  

In various statements received in 1964 and 1965, the 
veteran's fellow servicemen, friends, and brothers 
corroborated the veteran's claims of having sustained a left 
eye injury during combat service in 1944 during the Battle of 
Anzio.  The servicemen stated that he had complained of an 
eye injury from a gun or sun flash on his scope and that he 
refused to go on sick call.  They were in the same gun 
section as the veteran and spent time on and off duty with 
him.  They indicated that they would tease him about winking 
so much.  In other statements, friends and brothers indicated 
that the veteran complained of a left eye problem immediately 
after service and in the years thereafter, that he had 
attributed his eye problems to an experience in service, and 
that he was sensitive to bright light and squinted and 
blinked a lot.  

The evidence received since the Board's October 1965 decision 
consists of additional private medical reports, VA treatment 
records and medical statements, and statements and testimony 
of the veteran and his daughter.  The private records are 
dated from 1988 and reflect ongoing treatment for visual 
impairment.  A private optometrist, in statements dated in 
February 2002 and March 2002, indicates that the veteran had 
been his patient since 1983, that his initial case history 
included decreased vision in the left eye following an 
accident in World War II, and that examination revealed a 
traumatic cataract in the left eye.  In an October 2002 
statement, the optometrist noted the veteran's report of 
decreasing left eye visual acuity since a service injury, and 
opined that his diagnosis was traumatic cataract of the left 
eye most likely caused by damage to the eye during World War 
II.  

VA records show that the veteran was seen for eye 
examinations and that he underwent surgery to remove a left 
eye cataract.  After reviewing the claims file to address the 
question of the etiology of the veteran's current eye 
condition, a VA examiner in June 2003 indicated that 
paperwork correlating the veteran's cataract to his reported 
in-service injury was not found.  The examiner noted the 
impression of the VA examiner in 1965, who felt that the 
cataracts were congenital in origin.  In statements dated in 
November 2002 and December 2003, a VA chief ophthalmologist, 
who performed the left eye cataract surgery on the veteran in 
September 2002, opined that the cataract was "more likely 
than not" caused by an ultraviolet flash injury to the left 
eye while the veteran was sighting a target through his rifle 
scope during military service.  The VA ophthalmologist 
addressed the previous opinions that endorsed the belief that 
the veteran's left eye cataract was congenital in origin, and 
furnished rationale supporting his belief that ran counter to 
those opinions.  Such rationale included noting that 
ultraviolet exposure can accelerate nuclear sclerotic aging 
changes in the lens, which was seen in the veteran around age 
40 (such is not typical for a man in his 40s by age alone), 
and distinguishing the veteran's type of cataract (nuclear 
sclerotic) with those that were typically congenital 
(lamellar, polar, cortical).  

In statements and testimony given at a hearing before the 
undersigned in October 2005, the veteran related the 
circumstances of his left eye injury during combat service in 
World War II.  His description was consistent with his 
previous statements in the record.  The veteran's daughter 
asserted that back in 1965, when the VA opinion indicated 
that the veteran's cataract was congenital, it was not known 
what effects ultraviolet light had in terms of burning the 
eye.  

In regard to the evidence submitted since the October 1965 
Board decision, the Board finds that the private and VA 
medical records were not previously before the Board in 
October 1965.  They were not in existence in 1965 and are 
considered "new" also for the reason that they include 
additional medical opinions relevant to the etiology of the 
veteran's left eye disability.  Moreover, such additional 
evidence is "material" as it relates to the unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim, as 
required under 38 C.F.R. § 3.156.  In this case, the required 
"unestablished fact" consists of medical evidence that the 
veteran's current left eye disability, initially diagnosed in 
1960, had its onset during his period of service.  In other 
words, a medical link between the current disability and an 
in-service incident is necessary.  The additional evidence 
here consists of both private and VA opinions that contain 
the requisite medical nexus.  Thus, the Board finds that new 
and material evidence has been received since the October 
1965 Board decision that denied service connection for 
residuals of a left eye injury, to include visual impairment 
due to cataracts, and that the claim is reopened.

As new and material evidence has been received to reopen the 
veteran's service connection claim, the Board now proceeds to 
adjudicate the issue on the merits.  The VCAA, discussed 
above, redefined VA's duties to notify and to assist a 
claimant in the development of a claim.  In view of the 
Board's completely favorable decision as to service 
connection, however, further notification and assistance is 
unnecessary.

The veteran contends that his current left eye disability, 
which includes visual impairment, is attributable to an 
injury he received during combat service in World War II.  He 
maintains that in 1944, while operating a 40-millimeter gun, 
something flashed in his left eye when he had his eye on the 
gun scope.  He believed that the flash originated from a gun 
flash, from an enemy plane, or from the sun.   

Service medical records do not document any treatment or 
diagnosis of a left eye disability.  Upon discharge from 
service in November 1945, his visual acuity in both eyes was 
20/20.  Service department records, however, do indicate that 
the veteran served in the European Theater of Operations 
during World War II, where he was involved in many battles 
and campaigns.  His military occupational specialty while 
there was a vertical operator.  His awards and citations 
included the Combat Infantryman Badge.  Thus, the evidence 
shows that the veteran participated in combat-related 
activities during his period of service.  The law provides 
that satisfactory lay or other evidence that an injury or 
disease was incurred or aggravated in combat will be accepted 
as sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service even though there is no official record of 
such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2005); Collette v. Brown, 
82 F.3d 389 (1996).  

Notwithstanding the fact that the reported combat related 
incidents are not documented in the service medical records, 
the veteran's own statements and testimony coupled with 
statements of fellow servicemen, friends, and siblings, as 
well as his documented participation in combat activities in 
Europe during World War II, constitute satisfactory evidence 
that he sustained an injury to the left eye during combat, 
which is consistent with the circumstances, conditions, or 
hardships of his service.  Id.

Further, the Board notes that the veteran's left eye was 
clinically evaluated as normal at the time of his physical 
examination for separation purposes in November 1945, and 
that a left eye disability was not identified until 1960, 
which is many years after his military discharge.  Moreover, 
the record contains inconsistencies with regard to the onset 
or etiology of his present left eye disability.  As 
previously discussed herein above, there are two VA opinions 
(one in 1965 and the other in 2003) that appear to relate the 
veteran's cataracts to a congenital condition and not to his 
period of military service.  On the other hand, private 
doctors and a VA ophthalmologic surgeon have stated that it 
was likely that the veteran's cataract in the left eye was 
traumatic in origin and caused by extreme ultraviolet 
exposure during service.  The VA surgeon, unlike the others, 
furnished rationale for his opinion.  
 
In any case, such inconsistencies serve only to place the 
evidence in conflict or perhaps even tilt somewhat in favor 
of the veteran.  Under either supposition, the favorable 
presumption reflected in the enhanced standard of 38 U.S.C.A. 
§ 1154(b) has not been clearly and convincingly rebutted.  
Therefore, the traumatic injury to the left eye sustained 
during combat-related events, and the attendant circumstances 
thereof, most likely led to a chronic residual disability of 
the left eye.

Thus, in view of the absence of affirmative evidence 
adequately rebutting the favorable evidence, it is probably 
correct to conclude that the veteran has chronic left eye 
residuals attributable to a traumatic injury sustained during 
combat service in World War II.


ORDER

As new and material evidence has been received, the claim of 
entitlement to service connection for residuals of a left eye 
injury is reopened, and to that extent the appeal is granted.  

Service connection for residuals of a left eye injury is 
granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


